UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                      Plaintiff,

         -against-                                               19-CR-0561 (LAP)
                                                                 [11-civ-0691 (LAK)]
 STEVEN DONZIGER,

                                      Defendant.


                                    NOTICE OF FILING

        During the Curcio hearing on August 27, 2020, Steven Donziger attempted to file a

declaration from Ron Kuby in support of his position. To complete the record, that declaration is

attached for filing.




                                                       Respectfully submitted,

                                                       /s/ Richard H. Friedman
                                                       Richard H. Friedman, Pro Hac Vice

                                                       Friedman Rubin PLLP
                                                       1126 Highland Ave.
                                                       Bremerton, WA 98337
                                                       Tel: 360-782-4300
                                                       Fax: 360-782-4358
                                                       rfriedman@friedmanrubin.com

                                                       Counsel for Steven Donziger




                                                   1
